Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 10 September 1777
From: Harrison, Robert Hanson
To: Hancock, John

 

Sir
Chads Ford [Pa.] Septr 10th 1777.

Yesterday Evening, I received the honor of your Letter of the 9th with its several Inclosures. I have written to Genl Putnam to detach the Fifteen Hundred Men mentioned by Congress, and inclosed my Letter upon the subject, which you will be pleased to forward to him by the earliest Opportunity.
In respect to the Subject of Monsr Du Coudray’s Letter, I would beg leave to observe, however eligible the measure might otherwise be, which he recommends, An attempt to carry it into execution at this time would answer no valuable purpose, as the work in all probability could not be more than marked out, when it would be wanted. I would also add, that I do not conceive any great advantages would be derived from it, supposing it would be compleated, as we are certain the Enemy will never attack Lines, which they can avoid. If they were obliged to approach Philadelphia, by a particular route, in such case, no exertions should be spared to erect works and the adoption of the plan would be highly expedient.
The Enemy are now lying near Kennets Square and in a tolerably compact body. They have parties advanced on the Lancaster Road and on those leading over this Ford & to Wilmington. Manuvring appears to be their plan; I hope, notwithstanding, that we shall be able to find out their real—intended route & to defeat their purposes.
By Light Horsemen this instant come in, the Enemy are in motion, & appear to be advancing towards us. His Excellency is giving the necessary Orders & getting the Troops under Arms which prevents him signing this himself as was intended at first. I have the Honor to be Sir Yr Most Obedt servt

Rob: H: Harrison


1, OClock. It is said the Enemy have halted.

